883 F.2d 70Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas James MORGAN, a/k/a James T. Bailey, Defendant-Appellant.
No. 89-7607.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1989.Decided Aug. 14, 1989.

Thomas James Morgan, appellant pro se.
William Anthony Kolibash, Office of the United States Attorney) for appellee.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Thomas James Morgan appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  United States v. Morgan, CR No. 84-2-E;  C/A No. 89-48-E-(K) (N.D.W.Va. Apr. 3, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 Morgan's assertion that his attorney was ineffective for not raising what we find to be a meritless double jeopardy claim fails